If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



JOHN BURN and MARIA BURN,                                           UNPUBLISHED
                                                                    May 16, 2019
              Plaintiffs-Appellants,

v                                                                   No. 342045
                                                                    Oakland Circuit Court
DOUGLAS POROPAT, JENELLE POROPAT,                                   LC No. 2017-156899-CH
JON FISHER, PAMELA FISHER, THOMAS
PARDON, ERIKA PARDON and JOHN
HARBAUGH,

              Defendants-Appellees.


Before: SAWYER, P.J., and CAVANAGH and SERVITTO, JJ.

PER CURIAM.

        Following a bench trial, plaintiffs appeal as of right a judgment denying in part their
request for declaratory relief related to modifying and maintaining an existing prescriptive
easement which includes a gravel roadway that is also a driveway to plaintiffs’ home, and cul-
de-sac turnaround area with a center island. We affirm.

                                           I. FACTS
       In 1990, a first amended judgment was entered in a previous action granting plaintiffs’
predecessor-in-interest—referred to as Parcel I—the prescriptive easement at issue, stating in
relevant part:
       IT IS FURTHER ORDERED that said easement shall be for the benefit of Parcels
       I and II, and more specifically:

       A. For the purpose of providing a driveway for and ingress and egress to and from
       Parcels I and II; and,

       B. to provide for parking and all other activities reasonably associated with
       driveways in residential areas, the uses in this Section B., however, to be only for
       the benefit of that portion of the easement immediately contiguous to Parcel I.



                                               -1-
              IT IS FURTHER ORDERED the owner of Parcel I shall maintain and be
       responsible for all costs incurred maintaining that portion of the above easement
       immediately contiguous to Parcel I.

In 2015, plaintiffs purchased the property at issue, i.e., Parcel I. Shortly thereafter, plaintiffs
constructed a second garage on the parcel and installed a cement driveway that extends into the
prescriptive easement. In September 2016, plaintiffs proposed to modify the easement as
depicted in a “gravel drive improvement plan” that plaintiffs had drafted by Kieft Engineering,
Inc., and which included relocating the gravel roadway, removing the turnaround island, and
extending the radius of the turn. Plaintiffs sought approval from the current owners of the
servient estate, defendants Douglas and Jenelle Poropat, and such approval was denied.
Plaintiffs then filed this action.

        In their first amended complaint, plaintiffs sought declaratory relief under MCR 2.605.
Plaintiffs named the Poropats as defendants, as well as adjacent property owners Pamela and Jon
Fisher, Thomas and Erika Pardon, and John Harbaugh.1 Plaintiffs averred that their proposed
improvements to the easement “would better facilitate the intent of the easement and would
benefit the safety and welfare of all visitors and invitees to their home.” Plaintiffs noted that
large vehicles had been unable to “easily negotiate the radius of the turn as it presently exists.”
Plaintiffs also averred that the ingress and egress to their new garage was impaired by the
existing construction of the turnaround island. And plaintiffs noted that the Poropats had
interfered with plaintiffs’ “maintenance obligations by removing shrubbery and installing large
rocks that interfere with parking and negotiation of turns on the easement.” Accordingly,
plaintiffs requested declaratory relief, allowing them to make the proposed modifications to the
easement as depicted in the gravel drive improvement plan and prohibiting the Poropats from
interfering with their maintenance of the easement.

         Plaintiffs attached to their complaint the letter that was sent to the Poropats seeking their
approval of the proposed changes to the easement or their agreement to sell the underlying
property for $2,500. Plaintiffs also attached the Poropats’ response to the letter which indicated
that plaintiffs’ proposals to relocate their driveway on the easement and eliminate the turnaround
island were unacceptable. The current configuration had been without issue for many years and
only became an issue after plaintiffs built a second garage. Further, plaintiffs sought to move
their driveway significantly closer to the Poropats’ home which reduced the size of their
backyard while increasing the size of plaintiffs’ front yard. And the Poropats were not interested
in selling the easement parcel. Moreover, the Poropats noted, plaintiffs then-recent renovations
were in violation of the building permit they had obtained in that plaintiffs’ concrete driveway
encroached on the Poropats’ property and other concrete slabs increased the impermeable surface
and thereby the flow of drainage water onto the Poropats’ property in violation of the drainage
ordinance.



1
  Only the Poropat defendants participated in these proceedings; thus, our reference to
“defendants” means the Poropat defendants.


                                                 -2-
         Defendants moved for summary disposition under MCR 2.116(C)(8) and (C)(10).
Defendants argued that plaintiffs had no legal right to relocate their driveway onto adjacent
property. The fact that plaintiffs created a problem by constructing a second garage was an
insufficient reason to unilaterally modify the existing prescriptive easement. Accordingly,
defendants argued, this case must be dismissed. Defendants attached several exhibits to their
motion, including the order granting plaintiffs’ predecessor in title, Christine D. Travis, the
prescriptive easement at issue, as well as her affidavit which stated that the road had been moved
to its location in 1960, and that it had been used for purposes that included ingress and egress to
all three homes located along the easement, parking, and burning trash. Travis further averred
that she and her family maintained the road “by removing snow, mowing grass, and taking
whatever other steps were necessary to keep the road in good repair since the road was moved in
1960.”

        Plaintiffs responded to defendants’ motion for summary disposition, arguing that the
relocation of their driveway would not further burden the servient estate because the driveway
would still be within the boundaries of the prescriptive easement. Plaintiffs argued that the
holder of a prescriptive easement “is allowed to do such acts as are necessary to make effective
the enjoyment of the easement and the scope of this privilege is determined largely by what is
reasonable under the circumstances.” And in this case, plaintiffs claimed, the proposed
improvements to the prescriptive easement driveway were reasonable and did not prejudice
defendants. Further, plaintiffs argued, they were not requesting to expand the easement granted,
but were merely seeking to use it as plainly intended. Accordingly, defendants’ motion must be
denied.

        Defendants replied to plaintiffs’ response, arguing that the driveway that plaintiffs sought
to relocate had been in the same location since at least 1960 and they wanted to move it 10 feet
closer to defendants’ home. Further, defendants argued, it was clear from the judgment granting
the prescriptive easement that plaintiffs only have the right to use the driveway in its current
location and moving it would further burden defendants’ property rights. It is well-established
law that the owner of an easement may not unilaterally modify it, materially increase the burden
on the servient estate, or impose a new and additional burden. Thus, defendants argued,
plaintiffs’ case must be dismissed.

        On July 12, 2017, the trial court issued its opinion denying defendants’ motion for
summary disposition. The court first noted that because defendants’ motion relied on evidence
beyond the scope of the pleadings, summary disposition under MCR 2.116(C)(8) would be
improper. Second, the court held that summary disposition under MCR 2.116(C)(10) was
unwarranted because discovery was not complete and defendants failed to establish as a matter
of law that plaintiffs requested relief was unreasonable under the circumstances.

       On December 18, 2017, a bench trial was conducted. The first witness was plaintiff
Maria Burn. She and her husband acquired the property at issue in May 2015. They added an
attached garage as well as a cement driveway. The driveway does encroach into the easement by
about eight feet which was necessary so that half of a car would not be standing on dirt while the
other half was on cement. They had been mowing the easement because it was their obligation
under the judgment to maintain the easement, but then Doug Poropat also began mowing the
easement and Janelle Poropat removed bushes, a lilac tree, and all of the plants from the

                                                -3-
turnaround island. The Poropats also placed several large rocks in the easement area which they
refused to remove. When plaintiffs have visitors, they park on the gravel turnaround and there is
not enough space for other vehicles to pass. In an effort to remedy some of the issues with the
easement, plaintiffs engaged Kieft Engineering to draft a plan to redesign the cul-de-sac. The
new proposed cul-de-sac would be about six or seven feet closer to the Poropats’ property, but it
would still be within the dimensions of the prescriptive easement.

        The next witness was plaintiff John Burn. The Poropats placed about 25 boulders in the
easement area which prevented vehicle parking. The biggest issues in this case were the
maintenance of the easement and the parking issues. John believed that it was plaintiffs’
responsibility to maintain the easement, including mowing the grass and maintaining the plants,
trees, and other landscaping. He believed that because it is their driveway, his children should be
able to play on it and he should be able to wash his car and do other activities on their driveway.
John would ask the court to allow them to expand the roadway within the easement boundaries.
He admitted that the cement in front of his new garage extended about ten feet into the easement,
but it was necessary to permit the washing of cars and play activities on the driveway.

       Following plaintiffs’ testimony, they rested their case and defendants moved for
involuntary dismissal, arguing in part that plaintiffs failed to show that the road expansion was
necessary for the use of the road—although it may be convenient—and admitted that their new
garage was the reason they sought expansion of the road. Further, the issue of which estate was
obligated to maintain the easement was a question of law. Thereafter, the court took the matter
under advisement.

         On December 20, 2017, the trial court issued its findings of fact, conclusions of law, and
order. The court noted that the plaintiffs were requesting to: widen the roadway portion of the
cul-de-sac on the easement, allow their new cement driveway that encroaches into the easement,
install a basketball court and water faucet on their new driveway, and have complete control over
the maintenance and landscaping of the easement. In short, the court held, because the
improvements were unnecessary, and only desirable or convenient because of conditions created
by plaintiffs, they were not permissible. The court noted that the cul-de-sac had been in the same
state for at least 57 years and met plaintiffs’ necessary needs. Plaintiffs were aware of the
easement and its limitations when they constructed the new garage which created the issues with
the roadway and parking to which they complain. Further, the court held, maintenance of the
cul-de-sac roadway surface (e.g., potholes, gravel, water drainage, fallen tree removal, and snow
removal) and mowing the grass are plaintiffs’ responsibility to permit vehicular travel and
parking, but landscaping of the easement for purposes other than such maintenance (e.g., for
aesthetics, conservation, and beautification) may be done by the Poropats, including the
placement of boulders. Plaintiffs filed a motion for reconsideration, which was denied, and this
appeal followed.

                                          II. ANALYSIS
        Plaintiffs argue that widening the cul-de-sac roadway within the boundaries of the
prescriptive easement is permissible, as is paving their driveway into the easement and installing
a basketball court and water faucet by their new garage; thus, the trial court erred in holding that
plaintiffs were not permitted to make these improvements. We disagree.

                                                -4-
        This Court reviews de novo the trial court’s decision in a declaratory judgment action.
Toll Northville Ltd v Northville Twp, 480 Mich. 6, 10; 743 NW2d 902 (2008). “The extent of a
party’s rights under an easement is a question of fact, and a trial court’s determination of those
facts is reviewed for clear error.” Blackhawk Dev Corp v Village of Dexter, 473 Mich. 33, 40;
700 NW2d 364 (2005). A finding is clearly erroneous if there is no evidentiary support for the
finding or, after review of the entire record, this Court is definitely and firmly convinced that the
trial court made a mistake. Augustine v Allstate Ins Co, 292 Mich. App. 408, 424; 807 NW2d 77
(2011). In a bench trial, we give deference to the trial court’s special opportunity to judge the
credibility of the witnesses. Id. at 424-425; see also MCR 2.613(C).

       An easement is a limited right to use another’s land for the specified purpose for which it
was granted. Delaney v Pond, 350 Mich. 685, 687; 86 NW2d 816 (1957); Schadewald v Brulé,
225 Mich. App. 26, 35; 570 NW2d 788 (1997). “An easement does not displace the general
possession of the land by its owner, but merely grants the holder of the easement qualified
possession only to the extent necessary for enjoyment of the rights conferred by the easement.”
Id. The scope of the easement holder’s rights is determined by considering the language of the
instrument that granted the easement, Blackhawk Dev Corp, 473 Mich. at 42, and an easement
cannot be modified unilaterally by either party once granted, Schadewald, 225 Mich. App. at 36.
A prescriptive easement is generally limited in scope by the manner of use by which it was
acquired and the manner of the previous enjoyment. Lamkin v Hartmeier, ___ Mich ___, ___;
919 NW2d 273 (2018), citing Heydon v MediaOne, 275 Mich. App. 267, 271; 739 NW2d 373
(2007) (quotation marks and citation omitted).

        The holder of a prescriptive easement is generally permitted to do such acts as are
necessary to make effective the enjoyment of the easement, and the scope of this right is
determined largely by what is reasonable under the circumstances, but the burden on the servient
estate may not be unreasonably increased. Mumrow v Riddle, 67 Mich. App. 693, 699; 242
NW2d 489 (1976). “The effective enjoyment of a prescriptive easement may involve not only
repairs to preserve the servient tenement in the condition in which it was at the time the adverse
use was being made but also improvements to it. However, repairs and improvements, but
particularly the latter, will not be permitted if they unreasonably increase the burden on the
servient tenement.” Id. at 700. Thus, the “first determination is whether the repair or
improvement is necessary to effective enjoyment of the easement” and, if it is necessary, the next
determination is whether the repair or improvement “unreasonably increases the burden on the
servient tenement.” Id. The “effective enjoyment of the easement” also means the “effective
use” of the easement. See Blackhawk Dev Corp, 473 Mich. at 42.

       In this case, plaintiffs argue that widening the cul-de-sac roadway, paving their new
driveway into the easement, and installing a basketball court and water faucet by their new
garage are permissible improvements.           Again, the first determination is whether the
improvements are necessary for the effective use of plaintiffs’ easement. See id; Mumrow, 67
Mich. App. at 700. The 1990 first amended judgment granted a prescriptive easement for the
purposes of providing a driveway for ingress and egress to their property, as well as for parking
and other activities reasonably associated with driveways in a residential area. And plaintiffs’
predecessor in title, Travis, who acquired the easement, averred in her affidavit that the easement
had been used for ingress and egress to the homes along the easement, parking, and burning


                                                -5-
trash. See Heydon, 275 Mich. App. at 271 (A prescriptive easement is generally limited in scope
by the manner of use by which it was acquired and the manner of the previous enjoyment.).

         On appeal, plaintiffs argue that “it is reasonably necessary for the contours of the cul-de-
sac contained within the confines of the easement to be clearly established.” Plaintiffs also claim
that widening the cul-de-sac would assist the ability of vehicles to make the turnaround and that
the improvements implicate health and safety issues. But as the trial court noted, the cul-de-sac
turnaround and gravel roadway had been in its same state for at least 57 years without problems.
The issues with the turnaround radius and parking arose during plaintiffs’ construction of their
new garage because of all of the vehicles involved in that construction project. Further, as the
trial court concluded, any continuing issues with the width of the cul-de-sac roadway and
parking resulted because of the addition of plaintiffs’ new attached garage. And while plaintiffs
claim that the improvements implicate health and safety issues, plaintiffs presented no evidence
of any health and safety issues or any documented history of problems because of the width of
the cul-de-sac roadway or its gravel surface. Plaintiffs also failed to present any evidence
establishing that they were unable to use their driveway for ingress and egress to their property,
for parking, or for other activities. The trial court concluded that plaintiffs’ proposed
improvements were not necessary and, after review of the entire record, there is no evidence that
persuades us that the trial court was wrong or that we would have reached a different result. See
Augustine, 292 Mich. App. at 424. We agree with the trial court that plaintiffs failed to establish
that it was necessary to widen the cul-de-sac, pave their new driveway into the easement, and
install a basketball court as well as water faucet on the easement for plaintiffs’ reasonable use of
the easement for ingress and egress to their home, for parking, and other activities for which a
residential driveway is commonly used. While plaintiffs’ decision to add a second garage may
have made their use of the easement less than optimal or inconvenient, we are not persuaded that
the trial court made a mistake when it concluded that the proposed improvements are
unnecessary to the effective use of the easement as granted; thus, we affirm the trial court’s
judgment in this regard.

        Next, plaintiffs argue that they have the unfettered right to maintain the easement; thus,
the trial court erred in concluding that the Poropats could place boulders and landscaping items
on the easement. We disagree.

        An easement holder has the limited right to use the land burdened by the easement, but
does not have the right to occupy and possess that land as does the fee owner of the land. Dep’t
of Natural Resources v Carmody-Lahti Real Estate, Inc, 472 Mich. 359, 378; 699 NW2d 272
(2005) (quotation marks and citations omitted). “An easement does not displace the general
possession of the land by its owner, but merely grants the holder of the easement qualified
possession only to the extent necessary for enjoyment of the rights conferred by the easement.”
Schadewald, 225 Mich. App. at 35. Accordingly, the owner of the fee “may rightfully use the
land for any purpose not inconsistent with the rights of the owner of the easement.” Cantieny v
Friebe, 341 Mich. 143, 147; 67 NW2d 102 (1954) (quotation marks and citation omitted).
However, a “party who enjoys an easement is entitled to maintain it so that it is capable of the
use for which it was given.” Morse v Colitti, 317 Mich. App. 526, 545; 896 NW2d 15 (2016).

       Plaintiffs argue that under the terms of the 1990 amended judgment, they have the
exclusive right and obligation to “maintain and be responsible for all costs incurred maintaining

                                                -6-
[the] easement.” Further, plaintiffs claim, “it is entirely reasonable and consistent with the intent
of the easement when it was established [ ] that it would entitle [plaintiffs] to engage in
landscaping the easement” because landscaping activities are reasonably associated with
driveways in a residential area. We do not agree. As set forth above, defendants as owners of
the property have rights that plaintiffs do not enjoy as easement holders. Plaintiffs’ rights as
easement holders are paramount to the rights of the fee owner only to the extent stated in the
grant of the easement. Blackhawk Dev Corp, 473 Mich. at 41. As long as defendants do not
interfere with plaintiffs’ limited rights to use the easement, defendants are entitled to exercise
their ownership rights through the landscaping of their property. Defendants’ property rights
must be thoughtfully balanced with plaintiffs’ privilege to burden their estate. See id. And
landscaping for aesthetic or beautification purposes is a typical right of a property owner.

        As the trial court concluded, plaintiffs have the obligation to maintain the easement “so
that it is capable of the use for which it was given.” Morse, 317 Mich. App. at 545. Thus,
plaintiffs must maintain the easement for its use as a driveway for ingress and egress to their
property, for parking, and other activities for which a residential driveway is commonly used.
Maintaining the easement, however, does mean that plaintiffs have the right to turn it into a
parking lot for their guests, although parking along the easement is clearly permissible. Rather,
as the trial court held, plaintiffs have an obligation to maintain the roadway so that it is fit for
vehicular travel and parking, as well to mow the grass as plaintiffs’ predecessor did, but
defendants as the property owners have the right to landscape the property for beautification,
aesthetic, and conservations purposes irrelevant to the purpose of the easement. We also agree
with the trial court that the placement of boulders, while a closer call, are within the rights of
defendants, but we caution that the boulders must not interfere with plaintiffs’ right to use the
easement as granted. Accordingly, we also affirm the trial court’s judgment in this regard.

       Affirmed.



                                                              /s/ David H. Sawyer
                                                              /s/ Mark J. Cavanagh
                                                              /s/ Deborah A. Servitto




                                                -7-